Citation Nr: 1700826	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  06-27 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of the claims file is currently with the RO in Manila, the Republic of the Philippines.

In a September 2011 decision, the Board denied the Veteran's increased rating claim for PTSD.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2012 order, the Court granted a Joint Motion for Remand (JMR), vacated the Board's decision, and remanded the matter for readjudication consistent with the JMR.  

In December 2012, the Board remanded the Veteran's increased rating claim for PTSD for an additional VA examination.

In May 2015, the Board granted an initial 50 percent rating for PTSD and referred the issue of entitlement to a TDIU to the RO for appropriate development.  The Veteran appealed and in an April 2016 order, the Court granted a Joint Motion for Partial Remand, vacating the Board's decision to deny a rating in excess of 50 percent for PTSD, and remanding the matter for readjudication consistent with the JMR.  

The JMR also indicated that the Board did not properly address whether it had jurisdiction over the TDIU claim when it referred the claim to the RO for development.  These issues are now before the Board for consideration.

A TDIU claim is part of an increased rating claim and is properly before the Board when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has raised the issue of entitlement to a TDIU multiple times during the pendency of his claim.  Accordingly, a "Rice" TDIU claim has been raised by the record in this case.

In September 2016, the Veteran submitted additional evidence, including a personal affidavit and an examination and opinion report from a private provider.  With these documents, he indicated that he waived initial RO review of the evidence.  Therefore, the Board may proceed to adjudicate the claims.  38 C.F.R. § 20.1304 (2015).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

In this regard, it is valuable to note that the Veteran has already been found to be 100% disabled by VA and is receiving a 100% disability evaluation from the VA at this time, and for the last three years. 


FINDINGS OF FACT

1. The frequency, severity, and duration of the Veteran's PTSD symptoms have not resulted in occupational and social impairment with deficiencies in most areas at any time during the pendency of the claim.

2. Prior to February 2013, the Veteran's combined disability rating did not meet the schedular requirements for consideration of a TDIU and his symptoms related to his service-connected disabilities were not of the severity to warrant referral for extraschedular consideration.

3. Since February 2013, the Veteran has had a 100 percent combined disability rating; thus his claim for a TDIU from that date is moot.






CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2. The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran has been assigned a 50 percent initial rating for his PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders (General Formula).  The nomenclature in this rating formula is based upon the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  During the course of this appeal, the VA amended the General Rating Formula for Mental Disorders and its adjudication regulations to remove outdated references to a previous version of the manual-the DSM IV.  See 79 Fed. Reg. 149, 45094 (Aug. 4, 2014).  The use of the DSM-V will apply to all claims received by the VA or pending before the AOJ on or after August 4, 2014, but does apply to claims that have been certified for appeal to the Board or are pending before the Board as of that date, even if such claims are subsequently remanded to the AOJ.  See id.; see also 80 Fed. Reg. 53, 14308 (Mar. 19, 2015).  Here, the AOJ certified the Veteran's appeal to the Board prior to August 2014, so the DSM-IV is for application.

Under the General Formula, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  

When evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran was first treated for PTSD in September 2004.  At that time, his complaints included difficulty with sleep due to nightmares and flashbacks, exaggerated startle response, and hypervigilance.  He avoided situations and conversations that reminded him of the military and his experiences.  He had marked detachment from people and had problems seeing where his future was going.  He had problems with anger and being unable to relate to people.  His anger and irritability affected his first marriage and his second, current marriage, resulting in multiple separations.  At the time of the appointment, he was taking classes at night to obtain his college degree.  His employment history included work as a pipe fitter, work in the iron works, and he was a welder.  

He was self-employed as a carpenter until he was injured in 1992.  

The provider observed no abnormalities with grooming, speech, mood, thoughts, orientation, memory, judgement or insight.  He denied suicidal and homicidal ideation.  The Veteran's main concern was pain and his inability to concentrate.  The provider found no significant cognitive problems.  The provider diagnosed PTSD and assigned a GAF score of 55.

During his April 2005 VA examination, the Veteran reported continued sleep problems, hyperstartle response, and hypervigilance.  He described his tendency to pull away from people for two to three weeks at a time.  He described anger and irritability with people and how he coped with the emotions.  At times he would retreat to the lake, throw things, engage in shouting matches with his wife, and on one occasion, he smacked a fellow student with his cane for talking out of turn.

The Veteran was taking classes towards three different Associate's Degrees related to personal computer service.  He got along with his instructors and they worked with him on his mood.  He performed computer repair when he was alone but he would become agitated if others were present.  In addition to taking a full course load and maintaining a 3.4 GPA, he was working 18 to 20 hours a week at the college repairing computers.  He described his work history and noted that he had been unemployed and on Social Security Disability Income (SSDI) since 1993 for severe whiplash.  He did not indicate that he was unemployed due to symptoms of PTSD and said he hoped to rejoin the workforce.

He had been married to his second wife for 22 years but they had separated repeatedly due to his anger and irritability.  He had one son that he felt close to but did not get along with his stepchildren.  He kept in touch with his brothers and one school friend.  He was making friends in his college classes.

The Veteran presented as disheveled.  His mood was pleasant and slightly irritable.  His affect was constricted.  He reported occasional hallucinations of seeing grandfather at the lake and hearing his grandfather talk to him.  The examiner noted the Veteran's difficulties were primarily in the area of close relationships with others but indicated that he had good working relationships with his professors and classmates.  The Veteran attributed his unemployment to his cervical injury that occurred in 1993.  The examiner stated that despite his difficulties, the Veteran was able to maintain a full course load, interact appropriately with professors, and engage in hobbies as well as part time computer repair work.  The examiner diagnosed mild PTSD and assigned a GAF score of 62.

In March 2006 correspondence, the Veteran reported an increase in panic attacks, which made him irritable.  He described exaggerated startle response to loud noises.  He stated that he had a difficult time remembering things and had to write things down.  His mood swings prevented him from making and keeping friends and were causing problems with his wife.  He could not hold a job due to his mood swings, anger, and disposition.

In March, April, and May 2006, the Veteran reported anxiety and depressed mood.  His mood was primarily due to his chronic back pain, school stress, and problems with his wife.  In March, he reported that his wife was controlling and jealous of the time he spent in school and with his friends.  He said they had slept apart for about a year and that she was controlling.  He continued to report sleep and anger issues.  A GAF score of 50 was noted.  His hygiene was noted as poor in April and fair in May.  The providers observed anxious mood.

During a July 2006 VA examination, the Veteran reported that he and his wife were divorcing.  He still attended college full time but was disabled from an orthopedic condition.  He described continued nightmares and said he was grouchy, irritable, tense, and intolerant of other people.  The Veteran reported anxiety as well as occasional panic attacks, depression, insomnia, anhedonia, and nightmares.  He also reported having temper tantrums 2 to 3 times a week and occasional auditory hallucinations.  The examiner observed that he was well groomed, with no abnormalities in thought process, intelligence, orientation, affect, reasoning or otherwise.  His problem behaviors included irritability and difficulty getting along with others.  The examiner stated that the Veteran's PTSD would not render him unemployable and found that he had minimal functional impairment regarding social and occupational domains.  The examiner indicated that the Veteran's PTSD symptoms were mild and found that he may have been exaggerating his symptoms.  His intelligence was in the superior range based on selected scales of the Wechsler Adult Intelligence Scale III.  A GAF score of 65 was assigned.  The examiner stated that the Veteran's condition had not worsened since his April 2005 examination.

In his August 2006 VA Form 9 substantive appeal, the Veteran stated that he tried to hide his real mood and despite the examiner finding him pleasant, his mood was bad most of the time.  He indicated that his short and long term memory was bad.  He had nightmares every week.  He had no friends.  He said his depressed mood was not due to pain or stress at school, but due to flashbacks from Vietnam.  

Its is important to note that the Veteran strongly asserted that the examiner's assessment that he was "somewhat exaggerating" his symptoms was nonsense (using a stronger term), noting that the examiner "doesn't live inside my head."

An October 2006 VA pain management treatment record reflects that the Veteran disliked morphine due to the side effect of drowsiness, which impacted his work in his computer classes.  The treating physician noted that the Veteran's interests included leather work and metal detection, and that he was able to bathe, walk, dress himself, do food shopping, cooking, and house cleaning despite having been physically disabled for approximately 10 years following a motor vehicle accident. 

Private treatment records obtained from CMA in January 2007 document the Veteran's treatment following a May 2005 motor vehicle accident.  These treatment records document the Veteran's reports of memory loss, headaches, difficulty concentrating, and insomnia all following this automobile accident, with no mention of any symptoms of memory loss, concentration difficulties, or sleep impairment pre-dating that injury.

During the March 2007 VA examination, the Veteran reported that he was still living with his wife but that they fought a lot and were about to separate.  He was to graduate in May 2007 with three Associates Degrees in the technical computer field.  He planned to start classes towards another degree in the fall.  He took online courses when he could because he did not like to be around people.  For leisure, he enjoyed yard work and fishing.  The examiner observed that the Veteran's medication management notes informed of increased depression in December 2006 associated with his back pain and marital conflict, but with improvement shown in March 2007.  Treatment records also showed him feeling overwhelmed by school burdens.  The examiner noted the Veteran's physical conditions.  The Veteran reported having dreams about Vietnam once or twice weekly, mood swings, and sleep difficulties with nightmares two to three times weekly.  He became readily angered, disliked people, and tried to avoid being around people.  He asserted that his PTSD symptoms had become more bothersome since he had ceased work in 1993.  Prior to that time, he would argue on the job but was never fired.

The Veteran presented as well groomed, fairly angry, and bitter but cooperative.  The examiner noted fair concentration, which might have been related to the Veteran's self-reported difficulties with short-term memory, which in turn might have been related to head trauma from automobile accidents in the 1990s or related to a history of recent possible stroke with mild hemiparesis.  He complained of anxiety related to school, persistent anger and irritability, and depressed mood.  He reported occasional angry outbursts and said he recently hit someone in class with his cane because the person was taking out of turn.  

Upon MMPI-II testing, the Veteran's responses were found exaggerated but interpretable.  The examiner stated that the Veteran's PTSD mildly interfered with his social and occupational functioning.  The Veteran's anger and irritability limited his social interaction and disrupted his relationships; however, there was no significant impact on occupational functioning other than some difficulty with concentration at school.  The examiner stated that much of the Veteran's impairment relates to his car accident as opposed to his PTSD.  A GAF score of 62 was assigned.

At a September 2007 medical appointment, the Veteran brought his paperwork for his PTSD claim, seeking assistance with an increased rating.  He asserted that his mood was depressed and that he had recurrent dreams and nightmares.  He contended that his hands shook, that he was anxious, and that he awakened with sweats at night, getting only four to five hours of sleep with frequent awakenings.  However, he denied suicidal or homicidal ideation, denied auditory or visual hallucinations, and denied manic or hypomanic symptoms.  

The treating psychiatrist noted that the Veteran was taking methadone for pain control.  He also noted that the Veteran was cooperative and polite, oriented times four, attentive during the interview, and goal-directed and congruent in his thinking.  The provider found no paranoia, delusions, or ideas of reference.  The examiner found the Veteran's insight and judgment to be fair, and assessed chronic PTSD with recent worsening symptoms.

During the February 2008 VA examination, the Veteran reported that he was moody, could not get along with people, had sleep problems, nightmares, night sweats, and a short temper.  He had difficulty concentrating, intrusive memories of the Vietnam War, and hypervigilance.  He indicated that these problems had been occurring since the Vietnam War and that there had been no remissions.  He characterized his problems as severe.  He was taking classes to obtain his Bachelor's Degree.  The examiner stated that with regard to the Veteran's occupational functioning, it was difficult to assess because he had not worked since 1993 or 1994.  The examiner estimated that his occupational impairment aside from his physical problems including back and neck injuries was mild to moderate.  

The Veteran's relationship with his wife was rocky but his relationship with his son was good.  He avoided social relationships.  He spent his free time gardening or studying.  The examiner observed that the Veteran was poorly groomed.  He was irritable yet cooperative.  He was disoriented to the date and the examiner noted that he showed mild deficits on his memory for remote and recent information.  The examiner stated that the Veteran's irritability and general grouchy, grumpy demeanor lead to moderate impairment in his social functioning.  The Veteran evidenced some mild cognitive impairment, but the examiner said he seemed able to compensate based on his ability to obtain good grades in college.  He reported having problems with attention and concentration and believed he had to spend more time studying than a typical student.  The examiner said the Veteran described symptoms that were moderate in their level of subjective distress and impairment.  He exhibited a moderate level of impairment in social functioning, especially evidenced in his relationship with his wife.  He also avoided outside interpersonal interactions.  He could function adequately in school and had a history of some difficulties in occupational adjustment as he reported that during his working years he had problems with irritability and other PTSD related occupational problems.  The examiner diagnosed moderate PTSD and assigned a GAF score of 55.

In June and September 2009, the Veteran indicated that he was working on the divorce with his wife.  He graduated with his Bachelor's Degree and had a female friend.  He stated that he was happy being away from his wife.  He denied mood swings and reported that his mood was fair overall.

In May 2010, the Veteran stated that he had been separated from his second wife for two years and that his divorce was final.  He was happy.  His back pain was affecting his sleep.  The provider stated that his mood was mildly depressed with congruent affect.  The diagnosis was PTSD with mild depression.

During an October 2013 VA examination, the Veteran reported that he obtained four degrees between 2000 and 2009.  He met his current wife in 2010, married her in 2011, and moved overseas.  He had social friendships with friends of long standing, his son, and his brother via electronic communication.  He had relationships with his new wife and her family in the Philippines.  He reported that he spent most of his time at home due to joint pains.  He noted that he had a bad leg.  He spent time caring for his orchids and working on computers.  Regarding work history, he noted that he had temper problems when working prior to 1993.  His symptoms included sleep disturbance, irritability, depressive episodes when he lost a great deal of sleep, avoidance behaviors, difficulty concentrating, irritability or outbursts of anger, hypervigilance, anxiety, and exaggerated startle response.

The examiner found the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  A GAF score of 60 was assigned.

In a May 2014 statement, the Veteran stated that he had two failed marriages due to his PTSD symptoms.  He stated that he had had many episodes of depression and nightmares.  He noted continued memory problems which interfered with his ability to work on the computer.  He could not tolerate crowds and all of his orchids died because he lost interest in caring for them.  He indicated that his wife takes care of him, to include bathing him and making him change his clothing.

In a July 2016 affidavit, the Veteran stated that he had problems when working as a carpenter due to PTSD symptoms.  He said he could not bring himself to go to work at times and he did not want to be around people.  He would argue with people on the job when the military was mentioned.  He stated that two marriages failed due to his symptoms.  His first wife did not want to help him deal with problems related to Vietnam and his second wife did not want to accommodate his PTSD.  He noted continued nightmares and anger issues.  He described his flashbacks, intrusive thoughts, and exaggerated startle response.  He had problems being in crowds and had to take breaks and be alone.  

Regarding anxiety, he had two or three attacks a month.  He reported that recently, he had a period when he had suicidal thoughts.  He would go into the woods and sit for hours at a time to calm down.  For recreation, he spent about five hours a week making toys for local children.  He said he could make toys because he worked alone with no deadlines or quotas.  He indicated that he could not make a living making and selling toys because of his inability to work with people, deadlines, or quotas.

Finally, the Board has considered the opinion from private provider, S.N., M.D., FAPA, submitted in August 2016.  In this report, S.N. indicated review of the claims file and proceeded to summarize pertinent records therein.  During the interview, he reported sleep problems due to nightmares.  His wife indicated that she met the Veteran approximately 8 years ago and that they married 5 years ago.  She reported that they shared a bed and that he had difficulty sleeping.  The Veteran described flashbacks and dislike of crowds.  He indicated that he worked as a carpenter for most of his life and attributed several injuries to his hands to his mind wandering off.  He continued to make toys but would sit in a daze for hours.  He was able to work for about 10 minutes a day.  He indicated that he has an Associate's Degree in computers and a Bachelor's Degree in industrial technology.  He reported that when studying for the degrees, he was often easily distracted and had to study for extensive periods of time.

He reported his preference of staying to himself as he was unsure of "when I might explode."  He migrated from the US to the Philippines about 5 years ago.  Prior to his move, he lived by himself for several years in the woods.  Prior to dating his third wife, he denied dating anyone for about 10 years.  He noted that he last worked in June 1993 as a carpenter.  He noticed a significant reduction in his frustration tolerance since the accident.  He constantly dwelled on his experiences in Vietnam and was not able to cope with them "because my back and neck hurt ... I am not able to go to the woods or a lake and block out those memories."

S.N. observed that the Veteran appeared disheveled, made good eye contact, and smoked cigarettes throughout the evaluation.  The Veteran's speech was normal in rate, volume, and content.  His thought process was coherent, linear, and goal oriented.  He denied any suicidal or homicidal thoughts.  He denied experiencing hallucinations in any sensory domain and denied having any feelings of paranoia.  There was no evidence of paranoid behavior.  He described his mood as "down...depressed" and he displayed a dysphoric and irritable affect.  He became very anxious when talking about his in-service stressor and the interview had to be paused so he could regain his composure.  The Veteran was alert and oriented to time, place, and person.  He was able to repeat three random words immediately and recall one out of those three words after five minutes.  His fund of knowledge seemed appropriate for his age and level of education.

Based on the assessment of the Veteran, the interview with his third wife, and review of the record, S.N. found it at least as likely as not that the Veteran suffers from occupational and social impairment with deficiencies in most areas from September 2004 to present; and that at least since September 2004, he has been unable to secure and follow substantially gainful employment solely as a result of his service connected PTSD.  S.N. stated that he continues to experience disabling symptoms related to his PTSD, including recurrent nightmares and flashbacks; avoidance phenomenon related to his traumatic experiences, such as avoiding large crowds; poor concentration, leading to him sustaining physical injuries; sleep-related behavior problems; displaying aggressive behavior towards him wife; not having a desire to interact with others; and irritability.  About 5 years ago, while residing in the US, he chose to live by himself for several years in the woods because he was unsure of "when I might explode."  

Prior to dating his current wife, he had not had a date in about 10 years.  He prefers staying to himself.  His wife reported that he gets uncomfortable in social gatherings.  He attributed his two previous failed marriages to problems related to his anger.  His current wife has observed him getting upset for no apparent reason and when upset, screaming profanity and throwing things around.

The Board has thoroughly reviewed the evidence but finds that the frequency, severity and duration of the Veteran's PTSD symptoms do not support the assignment of a higher rating at any time as his symptoms have not been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood during the pendency of the claim or total occupational and social impairment.

First, regarding social functioning and family relations, the Veteran's symptoms have not been of the severity to render him unable to establish and maintain effective relationships.  The evidence shows the Veteran is on his third marriage.  However, his second marriage lasted almost 30 years and dissolved after years of discord attributed to the behavior of both parties.  The Veteran attributed the divorce to his anger outbursts and irritability and to his ex-wife's continual complaints about his selfishness, his failure to pursue gainful employment, and his ongoing complaining.  Despite the dissolution of the marriage, the Veteran maintained a relationship with his son and his brothers.  As noted in treatment records discussed above, the Veteran reported to several VA providers that he had made friends and had good working relationships with students and professors while working towards his four degrees.  Further, he met and married his third wife and has a good relationship with her and her family.  He also continues to keep in contact with friends and family in the United States despite his move to the Philippines.  

Additionally, despite reported depression and mood swings, he has apparently not failed to pursue avocations, with hobbies including leather work, metal detection, gardening, fishing, and wood carving.  In short, the Veteran appears to have been successful in social and vocational spheres as well as in leisure pursuits, despite significant asserted impairment or disability due to physical injuries in automobile accidents as well as some possible cognitive issues of memory and concentration impairment associated with those accidents and related chronic pain.  Thus, the Board cannot find that the frequency, severity and duration of the Veteran's symptoms, to include his reported anger outbursts and irritability, cause him to be unable to establish and maintain effective relationships or cause social impairment to the extent that it caused deficiencies with family relations or social functioning.

Second, no evidence has been provided suggesting that the frequency, severity and duration of the Veteran's PTSD symptoms have impacted his schooling, judgment, or thinking.  His evaluations have consistently shown normal to fair judgment, insight, intelligence, thought process, and orientation.  He was able to successfully complete three Associate's Degrees and a Bachelor's Degree during the pendency of the claim.  While he believed he had to work harder than other students to obtain his degrees, his observation is speculation.  Here, the evidence shows he was able to adapt to the stressful circumstances and obtain not one, but four degrees.  Further, an October 2006 VA pain management record reflects that drowsiness from morphine prescribed for pain impacted his work in computer classes, which illustrates that some of his perceived difficulties with coursework stemmed from physical complaints and not PTSD symptoms.

Additionally, no significant cognitive problems were observed in September 2004.  In July 2006, testing showed his intelligence was in the superior range.  In March 2007, the examiner found his self-report of concentration and memory problems might be related to head trauma in the 1990s or the recent possible stroke with mild hemiparesis.  Multiple treatment records have shown that the Veteran was well-oriented, attentive, goal-directed and congruent in his thinking.  His insight and judgment have been at least fair.  Moreover, the February 2008 examiner specifically noted mild cognitive impairment, but found the Veteran was able to compensate for this based on his ability to obtain good grades in college.  

The Board acknowledges that the Veteran reported in May 2014 that his wife had to take care of him, to include bathing him and making him change his clothing.  However, it is not clear whether the Veteran's inability to take care of his hygiene at that time was due to PTSD or to his multiple physical ailments, some of which are service connected and some that are not.  

It is very important for the Veteran to understand that this decision does not suggest he does not have a problem with his PTSD or his other service-connected problems.  Notably, without consideration of PTSD, the Veteran has a combined disability rating of 100 percent for multiple service-connected disabilities of the upper and lower extremities, vision loss, and hearing loss.  Further, he did not report his hygiene habits to the private provider in August 2016 as a symptom of his PTSD.  Thus, the Board cannot find that the May 2014 report constitutes a worsening of the Veteran's PTSD symptoms to the degree that would result in occupational and social functioning with deficiencies in most areas.  In fact, there is evidence, as cited above, that does not support the current findings.    

Consequently, the Board finds that the Veteran's symptoms have not been of the frequency, severity, and duration to cause occupational and social functioning with deficiencies in schooling, judgement or thinking at any time during the pendency of the claim.

Third, regarding occupational impairment, the Veteran has not worked since 1993 due to an accident which produced physical injuries that precluded employment.  In fact, during his September 2004 and April 2005 VA examinations, the Veteran attributed his unemployment to physical injuries resulting from an accident in 1993.  He did not report that his unemployment was due to his PTSD until March 2006, when he reported that his mood swings, anger and disposition prevented him from holding a job.  However, he was able to successfully complete three Associate's Degrees and a Bachelor's Degree and he received good grades during the course of his claim.  At one point, he also worked 18 to 20 hours a week fixing computers while carrying a full course load.  The Board observes that the Veteran reported in February 2008 and in his July 2016 affidavit that his PTSD symptoms impacted his prior employment as a carpenter; however, he clearly stated on several occasions that his unemployment was due to non-service-connected physical disabilities, providing at this point some evidence against this own claim.   

The Board does not doubt that the Veteran's PTSD symptoms may have impacted his employment in the early 1990s, however, the frequency, duration and severity of his symptoms have not been of the severity to warrant a higher rating based on occupational impairment during the pendency of the claim.  As noted above, the Veteran was able to adapt to stressful circumstances with his college classes, which is equivalent to a work or worklike setting.  He maintained good grades and had good working relationships with his professors and fellow students.  After his move to the Philippines, the Veteran was able to continue working on computers and for a time, he carved toys.  Consequently, the Board cannot find that the frequency, severity and duration of the Veteran's symptoms during the course of his claim have resulted in occupational impairment with deficiencies in most areas.

While not determinative, the Board has also considered the opinions of the VA examiners, whom have found that his symptoms have ranged from mild to moderate in degree and in some cases do not support the current findings.  In April 2005, the examiner stated that despite his difficulties, the Veteran has been able to maintain a full course load, interact appropriately with professors and engage in hobbies as well as part time computer repair work.  In July 2006, the examiner stated that the Veteran was not unemployable due to his PTSD symptoms and that the functional impairment due to PTSD is very minor.  Again, without taking into consideration the Veteran's statements, the current findings could not be justified. 

In March 2007, the examiner found the Veteran's anger and irritability limited his social interaction and disrupted his relationships; however, there was no significant impact on occupational functioning other than some difficulty with concentration at school.  The examiner stated that the Veteran's PTSD mildly interfered with his social and occupational functioning and that much of the Veteran's impairment related to his car accident as opposed to his PTSD.  In February 2008, the examiner found the Veteran had moderate symptoms impacting social and occupational functioning.  The October 2013 examiner found the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  These findings, when reviewed in context of the examination reports and other evidence in the claims file, do not support a finding that the Veteran's symptoms have caused occupational and social impairment with deficiencies in most areas.  At most, the February 2008 examiner found the Veteran's PTSD symptoms were moderate in degree, which are adequately encompassed and compensated for under the criteria for a 50 percent rating.

The Board has also considered the GAF scores assigned during the pendency of the claim: 55 in September 2004; 62 in April 2005; 50 in March 2006; 65 in July 2006; 62 in March 2007; 55 in February 2008; and 60 in October 2013.  As noted above, scores between 51 to 70 are mild to moderate in degree and are comparable, at most, to the criteria for a 50 percent rating.  The Board notes that on one occasion, the Veteran was assigned a GAF score of 50, indicating serious symptoms.  However, that treatment record showed the Veteran complained of relationship problems, including trust issues, with his wife.  He noted extreme anger with her behavior and that they had slept apart for one year.  However, the Board finds that this one GAF score does not support the assignment of an increased rating.  At most, it shows a worsening of social functioning; however, when evaluating the level of disability from a mental disorder, the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).  Here, the Veteran continued to take his college courses and function outside of the marital relationship.

The Board also points out that in a July 2016 affidavit the Veteran reported a period when he had suicidal thoughts.  However, he did not report suicidal ideation to any provider, to include the private provider, S.N, at any time during the pendency of the claim; thus, the Board questions the reliability of the assertion.  Regardless, as noted above, the symptoms listed under the criteria for a 70 percent rating are examples of the types and severity of symptoms that may support the assignment of that rating.  Mauerhan, 16 Vet. App. 436 (2002).  Here, the frequency, severity and duration of his reported period of having suicidal thoughts, even if credible, have not resulted in occupational and social impairment with deficiencies in most areas.

The Board points out that this is not the only questionable report of symptoms the Veteran has provided as he provided inconsistent statements to VA medical personnel and the RO and Board.  In his August 2006 VA Form 9, he specifically stated that he tried to hide his real mood from VA examiners and thus, any finding that he had a pleasant mood was incorrect.  

The Veteran also indicated in his VA Form 9 that he had no friends.  However, he told a VA examiner in April 2005 and VA provider in March 2006 that he was making friends while attending his college classes and had good working relationships with professors and classmates.  Again, the Veteran's reports are inconsistent.  Similarly, the Veteran's report at his February 2008 examination of not having worked since 1993 or 1994 is directly contradicted by his own assertions at the April 2005 VA examination, when he reported working 18 to 20 hours weekly repairing computers while also maintaining a full course load in college.  In short, the Board finds considerable contradictions within the record.  Many of the Veteran's contradicted or contradictory statements appear to be attributable to his efforts at securing additional disability benefits.

The Board finds that the Veteran's assertions of symptoms of PTSD are rather consistently unsupported by the balance of the record, including his own admitted successes in educational pursuits, his interest in hobbies, his getting along well with his son, friendships made in his classes, his new marriage and move to the Philippines, and generally the absence of objective support for more than moderate psychological impairment associated with his claimed PTSD.

Turning to the private opinion provided by S.N., the Board finds that the report does not support the assignment of a higher rating.  First, the Board observes that the Veteran provided additional inconsistent statements to this provider.  The Veteran reported he had not dated for at least 10 years before he met his current wife in 2010.  However, he was married to his second wife until approximately April 2010.  It appears that they separated in 2008 or 2009; thus he would not have been dating 10 years before meeting his current wife in 2010.  He also reported that he met his current wife 8 years ago, or in 2008 but in October 2013, he said he met her in 2010.  Further, the evidence does not show that he ever reported to VA personnel that he moved out to the woods for several years.  He also neglected to inform S.N. that he worked part time for a period while taking classes towards his degrees.  

Moreover, in support of the opinion finding that the Veteran had been unable to secure and follow a substantially gainful employment since September 2004 and had suffered "occupational and social impairment with deficiencies in most areas" since that time, S.N. did not address the fact that the Veteran had successfully obtained three Associate's Degrees and a Bachelor's Degree since September 2004.  S.N. did not address the Veteran's report of working part time on computers for a period while carrying a full course load.  

While S.N. addressed the fact that the Veteran had poor relationships with his first two wives, S.N. did not address the fact that he had good relationships with his son and his brothers, had made friends at school, and had good working relationships with his professors.  Further, the Veteran was able to meet and marry his third wife shortly after divorcing his second wife.  The evidence clearly shows that the Veteran was able to establish and maintain relationships and adapt to stressful circumstances since September 2004.  Thus, it appears that S.N.'s opinion did not consider all of the facts when providing the opinions regarding the severity of the Veteran's PTSD symptoms since September 2004, limiting its probative value.

Based on the foregoing, the Board finds that the frequency, severity and duration of the Veteran's symptoms have not at any time since September 2004, caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Therefore, a rating in excess of 50 percent is not warranted.

The Board has also considered whether a referral for extra-schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993)(a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra-schedular consideration referral).

The evaluation for the Veteran's PTSD is adequate as the schedular criteria adequately encompass the Veteran's symptoms, as described in detail above.  The evidence has not shown that the Veteran's symptoms of PTSD have caused occupational and social impairment with deficiencies in most areas or total impairment.  Moreover, the Veteran has submitted no evidence showing that this disorder has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is no indication that this disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun, 22 Vet. App. 111

II. TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a "substantially gainful" occupation (i.e. work which is more than marginal, that permits the individual to earn a "living wage," 38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991), as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In determining whether the schedular threshold is met, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor if applicable, are considered one disability.  Id.  Disabilities resulting from common etiology or affecting a single body system are also considered one disability.  Id. 

Under VA regulations, when a claimant fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such case to the Director, Compensation and Pension Service (Director), for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from granting a total rating under section 4.16(b) because the authority to grant such a rating is vested specifically in the Director.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the decision by the RO whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board.  Moreover, where there has been a review by the Director, that determination is subject to review by the Board on appeal.  Anderson v. Shinseki, 22 Vet. App. 423, 277-28 (2009) (noting that "although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.").

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployablity."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015). 

In this case, prior to February 5, 2013 the Veteran had a combined schedular rating of 50 percent; thus, he did not meet the criteria for a TDIU prior to this period.  Moreover, the evidence does not show that his service-connected disabilities rendered him unable to obtain or maintain substantially gainful employment.  

As discussed above in abundant detail, the Veteran left the workforce in the 1990s due to non-service connected physical ailments.  Since the inception of the Veteran's claim on appeal, he has obtained four advanced degrees and for a time, worked up to 20 hours a week repairing computers.  There is no competent and credible evidence that the Veteran was unable to obtain and maintain employment due to service connected disabilities prior to February 2013.  Thus, referral for extraschedular consideration for entitlement to a TDIU prior to February 2013 is not warranted.  As noted above, some of the evidence does not support the current evaluations.  

Since February 5, 2013, the Veteran has had a combined disability rating of 100 percent for peripheral artery disease of the right lower extremity, rated 100 percent disabling; peripheral artery disease of the left lower extremity, rated 40 percent disabling; PTSD, rated 50 percent disabling; bilateral hearing loss, rated 30 percent disabling; diabetic enteropathy, rated 30 percent disabling; diabetes mellitus, type II, rated 20 percent disabling; diabetic retinopathy, rated 20 percent disabling; peripheral neuropathy of the upper extremities, both rated 20 percent disabling; tinnitus rated 10 percent disabling; peripheral neuropathy of the right and left sciatic nerve, both limbs rated 10 percent disabling; and peripheral neuropathy of the right and left femoral nerve, both limbs rated 10 percent disabling.  The Board has considered if some form of special monthly compensation is at issue.  However, a detailed review by the undersigned of the facts of this case clearly reveals that this is not at issue:  Again, the evidence of record, in many moments, does not support the current evaluations for reasons cited above.    

Given the foregoing, the Board finds that the issue of entitlement to a TDIU is moot from February 2013 as the Veteran has a 100 percent schedular disability rating.  Given the foregoing, entitlement to TDIU is not warranted for any period during the pendency of the claim.  The claim is denied.

III. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With respect to the Veteran's PTSD increased rating claim, this claim arises from his disagreement with the initial rating following the grant of service connection. Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  Of note, in correspondence dated September 2016, the Veteran waived any VCAA notice errors.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, Social Security Administration (SSA) records, and medical records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.

He was additionally afforded VA examinations in April 2005, July 2006, March 2007, February 2008, and October 2013 for his PTSD.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since the most recent examination.  The Board finds the above examinations to be thorough and adequate upon which to base decisions with regard to the Veteran's claims.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate his disability under the applicable rating criteria.

In this regard, returning the case once again to the RO (the case has been ongoing for more than 10 years) in order to provide the Veteran with an examination to determine his condition prior to February 2013 would be of exceedingly limited probative value particularly in light of the unique facts of this case.  Further development, in light of what can only be called far-reaching development in this case over many years with many examinations, is simply unjustified. 

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183   (2002).



ORDER

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder is denied. 

Prior to February 2013,entitlement to a total disability rating based on individual unemployablity is denied.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


